Exhibit 10.12

eLoyalty Corporation

Performance Unit Award under 1999 Stock Incentive Plan

PERFORMANCE UNIT AWARD AGREEMENT (“Agreement”) dated as of                     
(the “Grant Date”), between eLoyalty Corporation (the “Company”) and the
individual whose name appears on the signature page hereof (the “Participant”).
Any term capitalized herein, but not defined, shall have the meaning set forth
in the eLoyalty Corporation 1999 Stock Incentive Plan (the “Plan”).

1. GRANT. In accordance with the terms of the Plan, the Company hereby grants to
the Participant a/n [Existing Employee Grant][Additional Grant][New Hire
Grant][Promotion Grant] of              Performance Units (the “Award”) subject
to the terms and conditions set forth herein. Each Performance Unit shall have
the initial notional value established by the Committee, provided that no
amounts shall be paid or payable hereunder unless (a) the Performance Units are
earned pursuant to Section 5 hereof and (b) the end of the Performance Period or
an earlier Acceleration Event has occurred, resulting in the vesting of such
earned Performance Units pursuant to Section 3 or 4 hereof.

2. CERTAIN DEFINITIONS. Whenever used in the Agreement, the following terms have
the meanings set forth below, and when the meaning is intended, the initial
letter of the word is capitalized:

“Acceleration Event” shall have the meaning given to such term in Section 4
hereof.

“Additional Grant” shall mean a grant of Performance Units to the Participant
after the Participant has previously received an Existing Employee Grant, a New
Hire Grant, or a Promotion Grant, as the case may be.

“Average Annual Business Unit Margin” shall mean the average annual Business
Unit Margin for the period from December 28, 2008 to the applicable Payout
Event.

“Baseline Value” shall mean the initial value of the ICS Business Unit
established by the Committee.

“Business Unit Margin” shall mean ICS Business Unit revenue minus ICS Business
Unit direct costs and ICS Business Unit support/operating costs (excluding
finance, information technology, human resources, legal, facilities,
amortization and depreciation, and non-cash compensation costs). Business Unit
Margin shall be adjusted to reflect the impact of accounts receivable
write-offs, severance costs, and any other extraordinary costs that the
Committee in its sole discretion determines shall be charged back to the ICS
Business Unit.

“Business Unit Value” shall mean: (a) in the case of a Sale of the ICS Business
Unit, the Purchase Price; (b) in the case of a Sale of the Company, the Average
Annual Business Unit Margin multiplied by 4.5; (c) in the case of a Spin Off of
the ICS Business Unit, the

 

1



--------------------------------------------------------------------------------

Spin Off Value; (d) in the case of the End of the Performance Period, the
Average Annual Business Unit Margin multiplied by 4.5; and (e) in the case of
the termination of the Participant’s Service due to death or Disability, the
Average Annual Business Unit Margin multiplied by 4.5.

“Cause” shall have the meaning given to such term in the Plan.

“Committee” shall have the meaning given to such term in the Plan.

“Common Stock” shall have the meaning given to such term in the Plan.

“Disability” shall have the meaning given to such term in the Plan.

“Distribution Date” shall mean the date determined by the Committee for the
settlement of Performance Units following a Payout Event, which shall occur
within the two and one-half months following the last day of the year in which
such Payout Event occurs.

“Existing Employee Grant” shall mean an initial grant of Performance Units to
the Participant prior to, or on, the first day of the Performance Period.

“ICS Business Unit” shall mean the Company’s Integrated Contact Solutions
business unit.

“New Hire Grant” shall mean an initial grant of Performance Units to the
Participant following the start of the Performance Period, in connection with
being newly hired to the ICS Business Unit.

“Outstanding Units” shall mean the total number of outstanding vested and
unvested Performance Units under the Plan at the time of the Payout Event. The
Outstanding Units shall not include Performance Units that have been forfeited,
but will include any Performance Units previously paid out in the event of the
death or Disability of any participant.

“Payout Event” shall mean either the end of the Performance Period or an
Acceleration Event, at the case may be.

“Payout Pool” shall mean an amount equal to the excess, if any, of Business Unit
Value over the Baseline Value, multiplied by 15%.

“Performance Period” shall mean the period from October 1, 2009 to
December 29, 2012.

“Promotion Grant” shall mean an initial grant of Performance Units to the
Participant following the start of the Performance Period, in connection with
being promoted within the ICS Business Unit.

 

2



--------------------------------------------------------------------------------

“Purchase Price” shall mean the aggregate proceeds actually received by the
Company in connection with a Sale of the ICS Business Unit, net of transaction
costs (excluding income taxes) and other adjustments (including reserves for
potential indemnification claims) deemed necessary by the Committee in its sole
discretion to reflect the net economic value received by the Company in such
Sale of the ICS Business Unit. The value of any non-cash consideration shall be
established by the Committee in its sole discretion taking into account, among
other things, appropriate discounts for securities received by the Company due
to legal, contractual, or other limitations on liquidity.

“Sale of the ICS Business Unit” shall mean a sale by the Company of all or
substantially all of its interest in the ICS Business Unit then owned by the
Company.

“Sale of the Company” shall mean any of the transactions described in
Section 6.12(b)(3) of the Plan.

“Service” means the provision of services in the capacity of (a) an employee of
any of the Company Parties, (b) a non-employee member of the Board, or (c) a
consultant or other independent advisor to any of the Company Parties.

“Spin Off of the ICS Business Unit” shall mean a pro rata distribution by the
Company to its stockholders of all or substantially all of its interest in the
ICS Business Unit then owned by the Company.

“Spin Off Value” shall mean (a) the value of the ICS Business Unit established
in the Spin Off of the ICS Business Unit, as determined by the Committee in its
sole discretion, net of transaction costs (excluding income taxes) and other
adjustments deemed necessary by the Committee in its sole discretion to reflect
the net economic value of such transaction, or (b) if the value of the ICS
Business Unit is not readily ascertainable in the sole discretion of the
Committee, the Average Annual Business Unit Margin multiplied by 4.5.

3. VESTING ON END OF PERFORMANCE PERIOD. Except as otherwise provided in
Section 4, all Performance Units shall remain unvested until the last day of the
Performance Period. To the extent earned pursuant to Section 5 hereof, the
Performance Units shall vest on the last day of the Performance Period, as
follows, with the value of the vested Performance Units being settled on the
applicable Distribution Date:

(a) If the Award is an Existing Employee Grant, the Performance Units granted to
the Participant shall be deemed to have fully vested as of the last day of the
Performance Period.

(b) If the Award is a New Hire Grant, the Performance Units granted to the

Participant shall be deemed to have vested ratably on a daily basis from the
Grant Date over a period of two years, up to the last day of the Performance
Period.

(c) If the Award is an Additional Grant or a Promotion Grant, the Performance
Units granted to the Participant shall be deemed to have vested ratably on a
daily basis from the Grant Date over a period of one year, up to the last day of
the Performance Period.

 

3



--------------------------------------------------------------------------------

4. ACCELERATED VESTING OF PERFORMANCE UNITS.

(a) Notwithstanding Section 3, vesting and payment of the Performance Units
shall be accelerated in the event of the earlier occurrence of any of the
following events (each, an “Acceleration Event”):

 

  (i)

a Sale of the ICS Business Unit;

 

  (ii)

a Sale of the Company;

 

  (iii)

a Spin Off of the ICS Business Unit; and

 

  (iv)

termination of the Participant’s Service due to death or Disability.

(b) In the event an Acceleration Event occurs, so long as the Participant has
remained in Service continuously until the date of such event, the Participant’s
rights in the Performance Units shall vest on an accelerated basis as follows:

(i) If the Award is an Existing Employee Grant: (A) 50% of the Performance Units
granted to the Participant shall be deemed to have vested as of the date of the
Acceleration Event and (B) 50% of the Performance Units shall be deemed to have
vested ratably on a daily basis from the Grant Date over a period ending on
December 31, 2010, up to the date of the Acceleration Event.

(ii) If the Award is a New Hire Grant, the Performance Units granted to the
Participant shall be deemed to have vested ratably on a daily basis from the
Grant Date over a period of two years, up to the date of the Acceleration Event.

(iii) If the Award is an Additional Grant or a Promotion Grant, the Performance
Units granted to the Participant shall be deemed to have vested ratably on a
daily basis from the Grant Date over a period of one year, up to the date of the
Acceleration Event.

Any Performance Units remaining unvested as of the date of the Acceleration
Event based on the application of the appropriate vesting formula above shall be
forfeited by the Participant.

5. AMOUNT AND FORM OF PAYOUT.

(a) Sale of the Company. If the Payout Event is a Sale of the Company, the value
of each Performance Unit that is deemed to have vested in accordance with
Section 4 hereof shall be calculated as an amount equal to (i) the Payout Pool,
divided by (ii) the Outstanding Units. The Participant shall earn and be paid
the value of each vested Performance Unit on the Distribution Date. The payment
for each Performance Unit shall be settled in the same form of consideration
received by the other shareholders of the Company for a share of Common Stock in
connection with the Sale of the Company.

 

4



--------------------------------------------------------------------------------

(b) Other Payout Event. Upon the occurrence of any Payout Event other than the
Sale of the Company, the value of each Performance Unit that is deemed to have
vested in accordance with Section 3 or 4 hereof (as the case may be) shall be
calculated as an amount equal to (i) the Payout Pool, divided by (ii) the
Outstanding Units. On the Distribution Date, the Participant shall earn and be
paid the value of each vested Performance Unit. Such value shall be settled in
shares of Common Stock, with the number of shares to be calculated using the
average closing price of Common Stock during the 10 trading days prior to the
Distribution Date.

(c) Fractional Shares. In the event any of the above calculations of the number
of shares of Common Stock needed to settle the value of the vested Performance
Units results in a fraction, such fraction shall be rounded up to the next
nearest whole number.

(d) Continuous Service Requirement. No Performance Units shall be earned or paid
unless the Participant has remained in Service continuously until the Payout
Event. If the Participant’s Service terminates for any reason prior to a Payout
Event (except as described in Section 5(e)), the Participant’s Performance Units
shall be forfeited and shall not be considered earned under this Section 5 and
the Participant shall not be entitled to any payment in connection with the
Award.

(e) Exception. Notwithstanding the Section 5(d), solely for purposes of this
Section 5, if the Participant’s Service is terminated by the Company without
Cause within six months prior to the end of the Performance Period or the
occurrence of any of the Acceleration Events described in Section 4(a)(i), (ii),
or (iii)), the Participant shall be deemed to have remained in Service
continuously until such Payout Event. In such event, the number of Performance
Units that shall be deemed to have vested shall be calculated as of the
effective date of termination of the Participant’s Service, and such Performance
Units shall be earned and paid on the Distribution Date.

6. NON-TRANSFERABILITY OF AWARDS. The rights and interests of the Participant
under this Award may not be sold, transferred, assigned, pledged, hypothecated,
encumbered, or otherwise disposed of (whether by operation of law or otherwise)
or be subject to execution, attachment, or similar process except, in the event
of the death of the Participant, by will or the laws of descent and
distribution. Upon any attempt to so sell, transfer, assign, pledge,
hypothecate, encumber, or otherwise dispose of the Award, other than as
permitted by the preceding sentence, the Award and all rights thereunder
immediately shall become null and void. Except to the extent permitted by the
first sentence of this Section, the Award may be settled during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative or similar person.

7. BENEFICIARIES. The Participant may designate one or more beneficiaries to
receive Award distributions upon the death of the Participant. If no beneficiary
has been designated, all such amounts shall be paid to the personal
representative of the Participant. The form of beneficiary designation shall be
determined by the Committee.

 

5



--------------------------------------------------------------------------------

8. TAX WITHHOLDING. The Company shall have the right to retain any amounts that
are distributable to the Participant hereunder to the extent necessary, but only
to such extent, to satisfy the Company’s minimum required statutory withholding
taxes, whether Federal, state, local or other, triggered by the payment of any
amounts under the Award.

9. NO LIMITATION ON RIGHTS OF THE COMPANY. The grant of this Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassifications, or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell, or transfer all or any part of its
business or assets.

10. PLAN AND AGREEMENT NOT A CONTRACT OF EMPLOYMENT. Neither the Plan nor this
Agreement is a contract of employment, and no terms of the Participant’s Service
shall be affected in any way by the Plan, this Agreement, or related instruments
except as specifically provided therein. Neither the establishment of the Plan
nor this Agreement shall be construed as conferring any legal rights upon the
Participant for a continuation of Service, nor shall they interfere with the
right of any of the Company Parties to discharge the Participant and to treat
the Participant without regard to the effect that such treatment might have upon
him or her as a Participant.

11. NOTICE. All notices required by this Agreement shall be in writing. Notices
intended for the Company shall be sent by certified mail or nationally
recognized overnight courier service, addressed to it at 150 Field Drive, Suite
250, Lake Forest, Illinois 60045, Attention: Corporate Secretary, or its current
principal office, and notices intended for the Participant shall be either
delivered personally to the Participant or sent by certified mail or nationally
recognized overnight courier service addressed to the Participant at the address
listed on the Company’s payroll. Notices sent by certified mail in accordance
with the foregoing shall be deemed given three business days following delivery
to the United States Postal Service, postage prepaid, and notices sent by
overnight courier service in accordance with the foregoing shall be deemed given
one business day following delivery to such courier, delivery fees for overnight
delivery prepaid.

12. WAIVER OF JURY TRIAL. The Participant hereby waives any respective right to
a jury trial of any permitted dispute or claim or cause of action arising out of
or brought to enforce (or otherwise relating to) this Agreement or the Plan or
any dealings between the Participant and the Company Parties relating to the
subject matter of this Agreement or the Plan. The scope of this waiver is
intended to encompass any and all disputes or claims or causes of action that
may be filed in any court and that relate to the subject matter of this
Agreement or the Plan, including, without limitation, contract claims, tort
claims, and all other common law and statutory claims. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and this waiver shall apply to any subsequent amendments, supplements or other
modifications to this Agreement or the Plan.

13. GOVERNING LAW; FORUM. This Agreement and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the Code or the
laws of the United

 

6



--------------------------------------------------------------------------------

States, shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to the principles of conflicts of
laws to the extent such laws would result in the application of another state’s
laws. The Company and the Participant agree that the jurisdiction and venue for
any dispute or claim or cause of action arising out of or brought to enforce (or
otherwise relating to), this Agreement shall be exclusively in the courts in the
State of Illinois, Cook County, including the Federal courts located therein
(should Federal jurisdiction exist), and the Company and the Participant hereby
submit and consent to said jurisdiction and venue.

14. SEVERABILITY. If any provision of this Agreement is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.

15. CERTAIN TAX PROVISIONS. The provisions of a Participant’s employment or
other agreement, as applicable, regarding the treatment of any applicable excise
tax under Section 4999 of the Internal Revenue Code of 1986, as amended, shall
also apply to any payments under this Agreement.

16. ADMINISTRATION AND INTERPRETATION. The Committee shall interpret the terms
of the Plan and this Agreement and the application thereof and may establish
rules and regulations it deems necessary or desirable to effectuate the purpose
of, and for the administration of, the Plan and this Agreement. All such
interpretations, rules, and regulations shall be final, binding, and conclusive.

17. AMENDMENT AND TERMINATION. The Committee has the authority to amend or
terminate this Agreement. No amendment or termination may impair the
Participant’s rights without the consent of the Participant.

18. PLAN DOCUMENT CONTROLS. The rights herein granted are in all respects
subject to the provisions set forth in the Plan to the same extent and with the
same effect as if set forth fully herein. In the event that the terms of this
Agreement conflict with the terms of the Plan document, the Plan document shall
control.

19. CODE SECTION 409A. Notwithstanding anything in this Agreement to the
contrary, the Award is intended to comply with Code Section 409A and the
interpretative guidance thereunder, including the exception for short-term
deferrals, and shall be construed, interpreted and administered accordingly. The
Company does not guarantee that the Award will satisfy all applicable provisions
of Code Section 409A.

[signature page follows]

 

7



--------------------------------------------------------------------------------

PARTICIPANT ACKNOWLEDGES THAT PARTICIPANT HAS READ, UNDERSTANDS, AND ACCEPTS THE
PROVISIONS OF THIS AGREEMENT.

 

eLOYALTY CORPORATION (“COMPANY”)

    [NAME] (“PARTICIPANT”)

By:

 

 

   

 

Title:

 

 

     

Date:

 

 

    Date:  

 

 

8